Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-14 are pending.
	Claim 14 is withdrawn for not being included in the elected inventive group.
	Claims 10 and 11 are withdrawn for the elected species not being included.
	Claims 1-9 and 12-13 are examined.

Election/Restrictions
	Applicant’s election without traverse of the restriction and species election requirement in the reply filed on 8/15/2022 is acknowledged.
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventive group. Election was made without traverse in the reply filed on 8/15/2022.

Claim Objections
	Claims 6, 8, and 12 are each objected to for including a comma where one is not needed as the portions of the claims following each comma appears to be intended to be part of the same clause as the potions preceding each comma. These comma errors appear either immediately before or after “comprising.” Appropriate correction is required.

Improper Markush Group
	Claims 1-9 and 12-13 are rejected under the judicially-created basis that they contain an improper Markush grouping of alternative species. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.
The members of the improper Markush grouping do not share a substantial feature and a common use that flows from the substantial structural feature because the claims encompass a multitude of different and unique amino acid sequences. The sequences are biochemically divergent, they have no conserved structure throughout the genus and they are associated with different effects. The species lack a substantial structural feature as evidenced by the failure of the sequence searches for each of the claimed sequences to recover other claimed sequences. For example, an alignment of the elected SEQ ID NO: 102 with the non-elected SEQ ID NO: 39 resulted in a query match of only 4.7% (see alignment below). 
These sequences also have different functions, e.g. SEQ ID NO: 39 is described as having activity against European Corn Borer (ECB) (Ostrinia nubialis), whereas SEQ ID NO: 102 is described as having activity against Western corn rootworm (WCRW) (Diabrotica virgifera) (Table 1). Thus, the species do not share a substantial structural feature and a common use which flows therefrom.
Similar considerations apply to the other claimed sequences. Dependent claims which do not cure the parent claim of the improper Markush group are also rejected.
In response to this rejection, Applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.

    PNG
    media_image1.png
    542
    488
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
Indefiniteness
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "at least one of said plants" in the last line.  There is insufficient antecedent basis for this limitation in the claim. The phrase “at least one of said plants” follows the clause “wherein said insecticidal polypeptide is produced by a transgenic plant”. Because the clause only recites the polypeptide being produced by a transgenic plant it is not clear if the recited “plants” would also contain the polypeptide. The “said plants” is not being interpreted to be referencing the recitation of “plants” in the preamble. If the applicant intended for “said plants” to be referencing the recitation of “plants” in the preamble the applicant should that this is intended; however, it is noted that this would not be in compliance with the written description requirement because the applicant would not have been in possession of plants which can control insect damage without encoding an insecticidal polypeptide.

Written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant claims a nucleic acid encoding an insecticidal polypeptide comprising any amino acid with as little as 60% identity with SEQ ID NO: 102, which is 139 amino acids-long. This includes amino acid sequences with as little as 84 amino acids in common with the 139 specific amino acids of SEQ ID NO: 102, i.e. up to 55 amino acid substitutions.
The applicant has described identifying homologs of SEQ ID NO: 102 including 79 sequences which share at least 60% identity with SEQ ID NO: 102 (Example 10, pages 159-162). The applicant has described 8 sequences including SEQ ID NO: 102 which have activity characterized by having a deleterious effect on WCRW at a specified dose (Example 11, page 162). SEQ ID NO: 103, 105-109 and 114-115 share 93%, 85%, 89%, 84%, 67% and 64% identity with SEQ ID NO: 102, respectively. SEQ ID NO: 103, 105-109 and 114-115 have 4, 9, 5, 6, 11, 27 and 33 mismatched amino acids with SEQ ID NO: 102, respectively.
Park (Park et al. Applied and Environmental Microbiology. 75(10): 3086-3092. 2009) provided that a conserved fragment containing a Bt toxin-binding of WCRW would increase toxicity of proteins. The region was spanning CR8-10 of the WCRW cadherin (page 3087, left column, second paragraph). It is not clear from the disclosure whether such a structure is necessary for the claimed invention to maintain insecticidal properties. From the teachings of Park this appears to be a related protein but given that the disclosed invention includes chimeric proteins it is not clear how closely related the structure of park is to the genus claimed and whether such a structure would be necessary to maintain the insecticidal property. 
The applicant has not disclosed a conserved structure of SEQ ID NO: 102 which allow it to maintain insect toxicity with as many as 55 amino acid substitutions anywhere else in the sequence. If a conserved domain is not necessary, the applicant has not disclosed a representative sample of sequences which demonstrates that as many as 55 amino acids may be substituted anywhere throughout the sequence while maintaining toxicity to an insect.
Therefore, given the limited working examples and a lack of description of the structures required to confer insecticidal function to a protein, one of ordinary skill in the art would not have recognized the applicant to be in possession of the claimed invention. 

Closest prior art
	The closest prior art found is PLY75840 (GenBank: PLY75840.1), hypothetical protein LSAT_9X120041 from Lactuca sativa, which shares 98% identity with SEQ ID NO: 102. PLY75840 was disclosed in January of 2018; however, no indication is given regarding insecticidal properties. 

Conclusion
Claims 1-9 and 12-13 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                         
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663